     Case: 3:20-cv-00196-DMB-RP Doc #: 40 Filed: 08/20/21 1 of 1 PageID #: 387




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CHARLES D. GALLOWAY                                                                  PETITIONER

v.                                                                        No. 3:20CV196-DMB-RP

JUDGE JOHN GREGORY                                                                  RESPONDENT


                 ORDER DENYING PLAINTIFF’S MOTION TO NOTIFY
              A THIRD PARTY REGARDING THE INSTANT PROCEEDINGS

       This matter comes before the court on the motion [21] of petitioner Charles Galloway to

notify Justin Howard regarding “all my legal proceedings on my behalf.” Doc. 21. Mr. Galloway

states that he cannot read and write properly and has documented mental disorders which affect his

thought processes. It appears that Mr. Galloway would like Mr. Howard to represent him in this

matter. Mr. Howard may only represent Mr. Galloway in this matter if he is licensed to practice law

in Mississippi and this court and makes an appearance on Mr. Galloway’s behalf. As Mr. Howard

has not done so, the instant motion [21] is DENIED.

       SO ORDERED, this, the 20th day of August, 2021.


                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
